Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The Applicants’ response to the office action filed on 26 April 2021 has been considered and acknowledged.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 April 2021 has been entered.
	
Status of the Application
	Claims 50-56 are added. 
Claims 24-30, 32-35 and 50-56 are pending and under examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


U.S. Patent No. 10,457,936
Claims 24-30, 32-35  and 52-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,457,936 in view of Oh et al. (Nucleic acids research 38.14 (2010): 14 pages) and Travers et al. (US20090298075).
 Claim 1 of U.S. Patent No. 10,457,936 recites a method comprising adding a first set of flowcell compatible end adaptors to each end of a target nucleic acid; hybridizing the target DNA comprising flowcell compatible adaptors to flow-cell immobilized primer; and subjecting the immobilized target DNA to cluster amplification  and subsequent sequencing.
 Furthermore, patented claim 1 recites incorporating a second flowcell compatible adaptor using a transposase.
Furthermore, patented claim 7 recites using a plurality of transposases.
 Furthermore, claim 16 of U.S. Patent No. 10,457,936 recites the method of patented claim 1 , wherein the target DNA molecule with the added end adaptors produced in step (a)(i) 
Furthermore, claim 18 of U.S. Patent No. 10,457,936 recites the method of patented claim 16, wherein the ends are hybridized at co-linear coordinates at a distance proportional to genetic distance between the reads.
Furthermore, claims 19 and 24 of U.S. Patent No. 10,457,936 recite methods comprising producing tagged target DNA for sequencing by a first step of treating the target DNA sequence with a transposase which inserts tags that facilitate with sequencing.
Furthermore, claim 21 of U.S. Patent No. 10,457,936 recite barcode sequences are inserted as a continuous transposon sequence.
It would have been obvious to one skilled in the art to modify the method of claim 1 of U.S. Patent No. 10,457,936 comprising adding a first set of flowcell compatible end adaptors to each end of a target nucleic acid to include the claim element of incorporation using  flowcell-compatible adaptor loaded transposase as also taught in claim 1 of U.S. Patent No. 10,457,936 and to include the claim elements recited in claims 7, 16, 18, 19, 21 and 24 of U.S. Patent No. 10,457,936 as a skilled artisan would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a method comprising  incorporating a first set of flow cell compatible adaptors in target DNA.  
Therefore, as patented claim 1 recites treating target DNA with at least one transposase that inserts flowcell compatible insertion adaptors and subjecting the immobilized target DNA cluster amplification; patented claim 7 recites using a plurality of transposases; and patented claims 16 and 18 recite target hybridization at co-linear coordinates  on a flowcell surface, the claims of U.S. Patent No. 10,457,936 are interpreted to render obvious a method which comprises providing a plurality of transposases which insert in a plurality of locations and performing cluster amplification of a plurality of subsequences of the target DNA molecule on the flowcell to produce  a plurality of clusters at the co-linear coordinates on the flowcell wherein each of a plurality of subsequences is adjacent to  one of the plurality of inserted continuous transposons within the modified target DNA molecule.
However, the claims of U.S. Patent No. 10,457,936 do not expressly teach the continuous transposon is internally inserted in target nucleic acid as required by claim 24 of the instant invention.
Furthermore, the claims of U.S. Patent No. 10,457,936 do not expressly teach preparation of target DNA prior to tagging.
Regarding the requirement of an internally inserted continuous transposon:
Prior to the effective filing date of the claimed invention, Oh et al. teach using a Tn5 transposase system which facilitates internal insertion of a tagged transposon is known in the art (e.g. 2nd and 3rd para, pg. 5 of 14; Fig. 1b. pg. 6 of 14; Creation of tagged mutants via transposon mutagenesis section, pg. 8 of 14).Therefore, Oh et al. renders this requirement obvious.
Regarding blunt ending and A-tailing high molecular weight DNA as required by claims 52-56: 

 Furthermore, Travers et al. teach sequencing analysis in which individual nucleic acid segments are connected by oligonucleotides which comprise barcodes and primer recognition sites to facilitate in different sequencing technologies and which function as landmarks within an overall template for sequencing (e.g. linking oligonucleotides as in para 0013-0016,pg.1-2; para 0076-0077,pg. 8-9; para 0080, pg. 9; barcodes as in para 0100, pg. 12; primer recognition sites as in para 0087-0088, pg. 10). 
Furthermore, Travers et al. teach Illumina sequencing (e.g. para 0133, pg. 16) which comprises flow cells as the platform for bridge PCR amplification.
Furthermore, patented claims 2-18, 20-23 and 25-29 recite similar limitations to instant claims 25-30, 32-35 and 54-56. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of the combined teachings of claims 1-29 of U.S. Patent No. 10,457,936  and to include the teachings of Oh et al. and Travers et al. as noted above because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method of preparing a sequencing library as recited by the claimed invention.

Allowable Subject Matter
Claims 24-30, 32-35 and 50-56 are free of the prior art.  
The closest prior art, including the teachings of Reed et al., Jendrisak et al., Oh et al., Goryshin et al., Steiniger et al. and Travers et al., does not teach or fairly suggest the claimed combination of steps as recited in the context of the claimed method.
As Claims 24-30, 32-35  and 52-56 are rejected on the ground of nonstatutory double patenting, Claims 50 and 51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
Regarding Applicants’ arguments in reference to the amended claims, it is noted that patented claims of U.S. Patent No. 10,457,936 overlap in scope with instant claims 24-30, 32-35 and 52-56. 
 Furthermore, the teachings of Oh et al. and Travers et al. render obvious the features of generating an internally inserted continuous transposon and blunt ending and A-tailing high molecular weight DNA.
 Therefore, this art is applied in the double patenting rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SAHANA S KAUP/             Primary Examiner, Art Unit 1639